 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6   ABEL HERIBERTO FABIAN-                              CASE NO. 1:13-CR-00032 AWI
     BALTAZAR aka Abel Heriberto Fabia                   (Civil Case No. 1:14-CV-00984 AWI)
 7   Baltazar,
 8                          Petitioner,                  ORDER GRANTING RESPONDENT’S
                                                         REQUEST FOR AN EXTENSION OF
 9                   v.                                  TIME
10   UNITED STATES OF AMERICA,
11                          Respondent.
12

13

14            This is a petition for relief from sentence under 28 U.S.C. § 2255. On September 25, 2019,
15   the Court ordered the United States to file a response to Petitioner’s petition, once a response from
16   Petitioner’s former counsel was received. See Doc. No. 61. Petitioner’s counsel filed a response,
17   making the United States’ response due on October 29, 2019. On October 29, 2019, the United
18   States filed a request for a one week extension of time due to trial obligations. See Doc. No. 64.
19   The United States represents that Petitioner has no objection to the extension. See id. Given the
20   unopposed nature of the request, as well as the trial demands of the United States’ attorney, the
21   Court will grant the request for an extension.
22            Accordingly, IT IS HEREBY ORDERED that the United States request for a seven (7) day
23   extension of time in which to file a response is GRANTED.
24
     IT IS SO ORDERED.
25

26   Dated:    October 30, 2019
                                                 SENIOR DISTRICT JUDGE
27

28
